USDC IN/ND case 1:20-cv-00070-HAB-SLC document 1 filed 02/11/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

MARIBEL RUIZ,                                 )
                                              )
        Plaintiff,                            )       Cause No.
                                              )
v.                                            )
                                              )
RUBY TUESDAY, INC.,                           )
                                              )
        Defendant.                            )

                                          COMPLAINT

        Plaintiff, by counsel, alleges against Defendant as follows:

     1. The plaintiff is Maribel Ruiz, (“Plaintiff”), a Hispanic/Latino woman and a qualified

employee of the defendant at all times material to this Charge.

     2. Plaintiff contends she was discriminated and retaliated against by the Defendant on the

basis of her race and national origin in violation of her federally protected rights under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), and 42 U.S.C. § 1981.

     3. The defendant is Ruby Tuesday, Inc., (“Defendant”), a corporation doing business at 1050

East Coliseum Boulevard, Fort Wayne, Allen County, Indiana. Defendant has a registered agent

address of C T Corporation System, 150 West market Street, Suite 800, Indianapolis, Indiana

46204, and a corporate address of 333 East Broadway Avenue, Maryville, Tennessee. Defendant

is an “employer” for the purposes of Title VII and § 1981.

     4. Plaintiff was employed by Defendant from October 1997 until her termination on or about

April 30, 2019. At all times material to this cause, Plaintiff performed within the reasonable

expectations of her employer.

     5. Plaintiff filed her Charge of Discrimination on August 21, 2019; (EEOC No. 470-2019-
USDC IN/ND case 1:20-cv-00070-HAB-SLC document 1 filed 02/11/20 page 2 of 3


04109), a copy of which is attached hereto, incorporated herein, and made a part hereof as “Exhibit.

A.” The EEOC issued its Dismissal and Notice of Rights on November 19, 2019, a copy of which

is attached hereto, incorporated herein, and made a part hereof as Exhibit “B”.

   6. The Plaintiff began working for the Defendant in October, 1997. During the entire time

of her employment with the Defendant, a period of 22 years, the Defendant was aware of the

Plaintiff’s immigrant status, and her need to periodically update paperwork on her work permit.

   7. During recent months, Plaintiff began to experience disparaging remarks of a racial nature,

such as “shut that Hispanic music off”, we hear “Border Patrol is looking for you”, and similar.

   8. Upon information and belief, Plaintiff contends that she and other Hispanic/Latino workers

were paid less than similarly situated Caucasian/White American employees of Defendant. On

occasion the Plaintiff even worked overtime and was not paid for the overtime work.

   9. Plaintiff also contends that the White employees of Defendant were allowed to work in

groups together, but she was segregated and made to work alone on tasks.

   10. During the routine finalization of her immigration status/work permit paperwork, the

Plaintiff’s Immigration attorney called her employer, the Defendant to obtain information.

   11. On or about April 30, 2019, the Defendant terminated the Plaintiff for the proffered reason

of concerns over her social security number and/or immigration status.

   12. The Plaintiff contends that the proffered reason for termination was false and pre-textual,

and that in reality she was discriminated against, harassed, and retaliated against on the basis of

her race and/or national origin.(Hispanic/Latino), in violation of the Plaintiff’s federally protected

rights under Title VII (and/or § 1981).

   13. The Defendant’s unlawful, discriminatory, harassing, and retaliatory conduct was the


                                                  2
 USDC IN/ND case 1:20-cv-00070-HAB-SLC document 1 filed 02/11/20 page 3 of 3


direct and proximate cause of the Plaintiff suffering the loss of her job and job related benefits

including income, and subjected the Plaintiff additionally to inconvenience, mental anguish,

emotional distress and other damages and injuries. The Plaintiff is entitled to seek compensatory

damages and reasonable attorney’s fees and costs from the Defendant.

    14. The Defendant’s complained of conduct was intentional, knowing, willful, wanton, and in

reckless disregard of the Plaintiff’s federally protected rights under Title VII (and/or §1981). The

Plaintiff is entitled to seek punitive damages against the Defendant.

        WHEREFORE, Plaintiff respectfully prays for judgment against Defendant for lost wages,

compensatory damages, punitive damages, front pay, reasonable attorney’s fees and costs, and for

all other just and proper relief in the premises.

                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury in this action.

                                                        Respectfully submitted,

                                                        CHRISTOPHER C. MYERS & ASSOCIATES



                                                        /s/ Christopher C. Myers
                                                        Christopher C. Myers, #10043-02
                                                        809 South Calhoun Street, Suite 400
                                                        Fort Wayne, IN 46802
                                                        Telephone:     (260) 424-0600
                                                        Facsimile:     (260) 424-0712
                                                        E-mail:        cmyers@myers-law.com
                                                        Counsel for Plaintiff




                                                    3
